Title: To Thomas Jefferson from William Lambert, 15 December 1804
From: Lambert, William
To: Jefferson, Thomas


                  
                     Sir,
                     City of Washington, Decr. 15th. 1804
                  
                  I have the honor to transmit to you some calculations I have lately made for determining the longitude and latitude of a place near the President’s house in this city, and have endeavored not only to render the work as accurate as I could from the elements assumed, but also to make it so plain that any person acquainted with the principles of astronomy cannot fail to understand it.—If you should, after examination, consider the statement and calculations submitted to you, worthy your acceptance, and you will be pleased to return them to me, (not being possessed of another transcript) I will furnish you with a revised copy, wherein the latitude and longitude now found will be used in the calculations to ensure a greater degree of precision in the result. 
                  I have the honor to be, with perfect respect, Sir, Your most obedt: servant,
                  
                     William Lambert.
                  
               